Mr. Justice Higbee delivered the opinion of the court. 4. Pleading, § 3*—when plea denying joint liability is essential. A plea denying joint liability is requisite to entitle parties to defend on the ground of not being jointly liable. 5. Appeal and error, § 1240*—when party may not complain of variance. If a party defendant induces the court to declare to the jury the rules of law applicable to the state of facts disclosed by the evidence, and to direct them to return a verdict in accordance with his legal rights under such state of facts, he cannot complain that the facts proven were not within the scope of the allegations of the declaration.